Case: 19-60810     Document: 00515966373         Page: 1     Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 5, 2021
                                  No. 19-60810                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Edgar Ivan Zuniga-Sanchez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 742 210


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Edgar Ivan Zuniga-Sanchez, a native and citizen of Mexico, petitions
   us to review a decision of the Board of Immigration Appeals. Zuniga-Sanchez
   experienced sexual abuse which the Immigration Judge determined to be past
   persecution. However, the Immigration Judge also determined that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60810     Document: 00515966373           Page: 2   Date Filed: 08/05/2021




                                    No. 19-60810


   Government rebutted the presumption that Zuniga-Sanchez will experience
   future persecution because his abuse stopped years before he entered the
   United States. The Immigration Judge also determined that there were
   locations to which Zuniga-Sanchez could reasonably relocate. The Board
   affirmed the findings of the Immigration Judge.
          Zuniga-Sanchez argues that there has not been a fundamental change
   in the circumstances of his future persecution because change in the country
   conditions in Mexico has not been proven. He further asserts that the
   proposed relocation areas are not reasonable.
          We are not compelled to find that the Board has erred in determining
   that the presumption of future persecution has been rebutted. The specific
   harm that the Immigration Judge determined to be persecution has no
   evidence of recurring and general conditions of danger do not indicate future
   persecution is more likely than not to occur. Tesfamichael v. Gonzales, 469
   F.3d 109, 119 (5th Cir. 2006).
          We are also not compelled to find that relocation is not reasonable.
   Zuniga-Sanchez highlights potential problems with the proposed locations,
   but the record does not compel the conclusion that relocation is unreasonable
   when considering all factors. See 8 C.F.R. § 1208.13(b)(1)(i)(B), (b)(3).
          DENIED.




                                         2